Citation Nr: 1548143	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse in remission.


ATTORNEY FOR THE BOARD

Chinyere Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) a second time, having been remanded in March 2015.  This matter originally came before the Board on appeal from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for PTSD with alcohol abuse in remission and assigned a 30 percent disability evaluation, effective February 10, 2010.  The Veteran disagreed with this assigned rating and perfected this appeal.  


FINDING OF FACT

PTSD with alcohol abuse in remission is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent have not been met for PTSD with alcohol abuse in remission. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with psychiatric examinations in July 2011 and June 2014.  As the assessments included a review of the pertinent medical and civilian history, clinical findings, and diagnoses, and the findings were supported by medical rationale, the Board finds that both the July 2011 and June 2014 VA examinations are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In March 2015, the Board found that the record was incomplete and upon remand, instructed the RO to obtain any outstanding VA and private medical records pertaining to the Veteran's claim on appeal.  The RO obtained the Veteran's VA medical records dated September 2011 through September 2015.  The RO also obtained the Veteran's private treatment records from Dr. H.J. dated February 2010 through April 2015.  The Board finds, as a preliminary matter, the RO has substantially complied with the Board's March 2015 remand instructions.  See 38 U.S.C.A. § 5103A(d); See Stegall v. West, 11 Vet. App. 268 (1998) 47 (1999) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders).  The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  

Applicable Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  Throughout his appeal period, the Veteran's GAF scores have ranged from 39 to 60.

According to the DSM-IV, a GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning, (e.g., no friends, unable to keep a job).
GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).  

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran contends that his service-connected PTSD with alcohol abuse in remission is more severe than the current 30 percent rating contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's PTSD more nearly approximate the criteria for a higher evaluation.  For the following reasons, the Board finds that they do not.

In regards to the Veteran's service-connected alcohol abuse in remission, the Board notes that the Veteran did abuse alcohol from 1992 through 1999, over 10 years before the effective date for his disability.  However, there is no evidence that the Veteran exhibited symptoms related to such abuse during the relevant appeals period beginning in February 2010, and the Veteran does not contend as much.  In addition, the July 2011 VA examiner acknowledged that the Veteran had a history of heavy alcohol abuse from 1992 through 1999, but noted that there "were no consequences of the abuse."  As such, the ensuing analysis will be focused on impairment due to the Veteran's service-connected PTSD.

The Veteran received a private psychiatric evaluation from Dr. H.J. in February 2010.  At that time, the Veteran exhibited symptoms such as flashbacks, nightmares, inability to focus or concentrate, major insomnia, anger, irritability, anxiety, and depression.  Upon mental status examination, Dr. H.J described the Veteran's mood as anxious and depressed with psychomotor retardation.  However, the Veteran reported no delusions or hallucinations, exhibited logical and goal directed thought processes, and seemed alert and oriented with good insight and judgment.  The Veteran also mentioned that he contemplated suicide in the past, but "this suicidal ideation has decreased lately."  Dr. H.J. assigned a GAF score of 39.

The Veteran was subsequently afforded two VA examinations, one in July 2011 and a more recent examination in June 2014.  Both VA examiners indicated that the Veteran's psychiatric impairment was best described as causing occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  Both examiners highlighted the Veteran's hypervigilance, depressed mood, chronic sleep impairment and suspiciousness.  The July 2011 VA examiner indicated that the Veteran had appropriate appearance, hygiene and behavior, and exhibited normal orientation, communication, memory, concentration and thought process; the examiner assigned a GAF score of 60.  The June 2014 VA examiner acknowledged that although the Veteran did exhibit a certain degree of occupational and social impairment, he generally functioned satisfactorily, with normal routine, behavior, self-care, and conversation.  The June 2014 examiner also noted that the Veteran seemed alert and was able to work full-time and manage his financial affairs.  

Post-service treatment records from the VA Medical Treatment Center in Durham reveal that, for the most part, the Veteran has exhibited no major changes in symptomatology from September 2011 through September 2015.  During that time, his GAF score remained at 55; he consistently reported major insomnia, frequent nightmares, panic attacks two or three times a month and seeing moving shadows several times a week.  The reports also indicated that the Veteran had no suicidal or homicidal ideations during this time.  The most recent VA treatment record, dated September 2, 2015, as discussed in more detail below, indicated that the Veteran and his wife were having marital problems, causing the Veteran to lose a significant amount of weight in a short period of time; the Veteran also reported feeling mad, anxious and depressed.  However, on that day, the doctor noted that the Veteran was alert with normal speech, exhibited good impulse control and judgment, and the Veteran denied any delusions or hallucinations, or suicidal or homicidal ideations.  
The Veteran also received regular treatment from Dr. H.J. from February 2010 through April 2015.  During that time, the Veteran's GAF score ranged from 39-45 and his symptoms remained consistent: insomnia, flashbacks, nightmares, anger, irritation, problems concentrating, but alert and oriented, and disinterested in socializing.  He reported no suicidal or homicidal ideations.  

The Board finds that the evidence of record fully establishes that the Veteran has an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with the currently assigned 30 percent rating.  Indeed, the Veteran has maintained the same full time job throughout the appeal period.  The Board recognizes that the Veteran has consistently complained of depressed mood, anxiety, chronic sleep impairment, anger and irritability.  However, the evidence shows that the Veteran has not exhibited any suicidal or homicidal ideations during the relevant period.  The various doctors have reported that the Veteran showed good judgment and impulse control, was always oriented to person, place, time, and purpose, and overall had appropriate hygiene and appearance.  Although his irritability, sleep disturbances, flashbacks and nightmares have remained over the course of the appeal, the Board finds that such symptoms are already enumerated and adequately contemplated by the 30 percent rating.  

While the Veteran has indicated at times that he had trouble socializing and had no friends, he also stated, more often than not, that he got along well with his family and co-workers.  The record reflects that until recently, the Veteran has maintained a positive relationship with his family.  Early in the appeal period, the Veteran, indicated that his relationship with his wife was "okay so far."  See February 2010 Psychiatric Evaluation from Dr. H.J.  Subsequently, the Veteran indicated that he had a good relationship with his parents, wife, and children.  See July 2011 and June 2014 VA examinations.  The Veteran has lived with his wife and step-children throughout the entire appeals period.  See VA Medical Treatment Records dated December 12, 2011, May 2, 2012, June 4, 2012, June 28, 2013, May 19, 2014, and June 5, 2015; Notes from Dr. H.J. dated February 10, 2010 and September 18, 2012; June 2014 VA Examination.  The Board notes that as recent as September 2015, the Veteran reported that he had not been eating or sleeping after he found out information regarding a relative.  See VA Treatment Records dated September 2, 2015.  The mental health assessment at the time, however, showed that the Veteran remained alert, oriented to person, place and situation, and exhibited good impulse control and judgment.  Further, the Veteran denied hallucinations, delusions, and suicidal and homicidal ideations.  While the new revelation may demonstrate difficulty maintaining a relationship with his wife, nothing in the report suggests that the Veteran's ability to function has deteriorated to the point where he exhibits occupational and social impairment with reduced reliability and productivity. 

In addition, the Veteran was able to secure and maintain the same full time job for over a decade.  See June 2014 VA Examination.  Although the Veteran has reported "problems" with his co-workers and supervisors, see July 2011 VA Examination; VA Treatment Records dated August 15, 2013, there is no indication that the issues the Veteran had with his co-workers had any negative effect on his ability to do his job.  In fact, the record only reflects one minor incident between the Veteran and his co-workers, which led to the Veteran receiving a reprimand.  See July 2011 VA Examination; VA Treatment Records dated August 15, 2013.  The Board accordingly finds that one infraction at work in over 14 years is indicative of a high level of competency and functioning to do the job, rather than evidence of occupational and social impairment with reduced reliability and productivity.  

The Board also recognizes that the Veteran has at times reported seeing things in his peripheral vision.  See VA Treatment Records dated August 6, 2012, November 8, 2012, May 09, 2013, August 15, 2013, December 16, 2013, December 19, 2013, and April 17, 2014.  The Veteran has also, on three occasions, reported panic attacks as frequent as two to three times a week.  See VA Treatment Records dated May 2, 2012, August 6, 2012, and November 8. 2012.  However, the Board finds that, viewing the record as a whole, the evidence supports a disability rating no higher than 30 percent.  The Veteran's hallucinations and panic attacks, do not, alone, support an increase in the Veteran's disability rating.  See Vazquez-Claudio, 713 F. 3d at 117 ("§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).  The Veteran maintained stable full-time employment since 2000, with little to no issues.  Further, the Veteran has lived with his wife and children and has often described his relationship with his family as "good."  See July 2011 and June 2014 VA examinations.  Notably, the Veteran specifically denied experiencing hallucinations and panic attacks more than once a week several times during the appeal period, to include the September 2015 assessment.  See VA Treatment Records dated January 7, 2015, April, 14, 2015, September 2, 2015, August 20, 2014, and April 17, 2014. In short, there is no indication that the Veteran's apparent visions in his periphery or panic attacks have caused social or occupational impairment such that would give rise to an increase in his current disability rating.  

The Board acknowledges that throughout the relevant time, the Veteran's GAF scores have ranged from 39 (lowest) to 60 (highest).  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The GAF scores ranging from 55 to 60 of the VA treatment providers and the July 2011 VA examiner are consistent with the symptomatology shown in contemporaneous treatment records.  Such scores take into account all of the medical evidence of record, lay and objective, including Veteran's moderate difficulty in social and occupational functioning, his occasional panic attacks, and his nightmares, flashbacks, and occasional visions in his periphery.  See 38 C.F.R. § 4.2  (2013) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  The Board is aware that GAF scores ranging from 39 to 45 were assigned, indicative of "severe" symptoms to include suicidal ideations and an inability to hold a job.  However, such low scores were only assigned by the Veteran's private physician, and upon review of the physician's reports, the low GAF scores appear to be inconsistent with the level of functionality described therein.  For example, in March 2014, the Veteran denied having any suicidal or homicidal thoughts and reported working at the same job he secured and maintained since 2000; however, Dr. H.J. assigned a GAF score of 45, indicative of serious impairment in social, occupational or school functioning.  See Treatment Notes from Dr. H.J. dated March 6, 2014.  The low GAF scores are also inconsistent with the other evidence of record, demonstrably an ability to hold a job and work and live with others through the appeal period.  At no time during the appeals period did the Veteran exhibit major impairment in work, family relations, judgment thinking or mood, nor was there any indication of serious symptoms or serious impairment in social or occupational functioning.  Thus, the Board finds the GAF scores of 55 and 60 to be consistent with the record and more probative.  The Board affords the GAF scores ranging from 39 to 45 little probative value.  

The above evidence reflects that the Veteran has had neither the symptoms nor overall impairment indicated by the criteria for a 50 percent rating or higher throughout the appeal period.  The medical reports reflect that the Veteran has been able to secure and maintain gainful employment, and while irritability and sleep disturbances persist, his overall occupational and social functioning has been affected only to the extent that these symptoms are present.  For the most part, the Veteran functions satisfactorily with his routine behavior, self-care, and normal conversation.  The Veteran's symptomatology does not endorse the severity and types of symptoms as outlined in the 50 percent criteria or higher, and as noted before, VA examiners in 2011 and 2014 both concluded that the Veteran's psychiatric impairment was best described as causing occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, which parallels the criteria for a 30 percent rating only.  Therefore, the Board does not find that the Veteran warrants a higher evaluation than 30 percent.  See Vazquez-Claudio, 713 F.3d at 117-18 (finding that an evaluation under 38 C.F.R. § 4.130 is "symptom-driven" meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation).  

Moreover, based on the findings above, the medical evidence and the Veteran's statements do not establish occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood (70 percent rating criteria), nor do his statements establish total occupational and social impairment (100 rating criteria).  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 30 percent rating and no more. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  Notably, the General Rating Formula for Mental Disorders considers factors outside of the listed demonstrative symptoms.  See Mauerhan v. Principi 16 Vet. App. 436, 442 (2002).  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity; consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

At this time, the Veteran is not in receipt of compensation for any other service-connected disabilities.  As such, the question of whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria is moot.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD with alcohol abuse in remission most nearly approximates the criteria for a 30 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial rating higher than 30 percent for PTSD with alcohol abuse in remission must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's service-connected PTSD with alcohol abuse in remission renders him unable to secure or follow a substantially gainful occupation, and the Veteran has not alleged as much.  Indeed, the evidence demonstrates he is currently working. See June 2014 VA Examination.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD with alcohol abuse in remission is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


